 
Exhibit 10.1

EMPLOYMENT AGREEMENT


AGREEMENT (the “Agreement”) made this 10th day of May, 2007 (the “Effective
Date”) by and between Presstek, Inc., a Delaware corporation (the “Employer”),
and Jeffrey Jacobson, (the “Employee”).


WHEREAS, both the Employer and the Employee believe it is in the best interests
of the Employer and the Employee that the Employee be employed as President,
Chief Executive Officer and Director of the Board of Directors (the “Board”) of
the Employer.


THEREFORE, in consideration of the promises contained in this Agreement the
parties agree as follows:


1. Employment. During the Term of this Agreement, the Employee agrees to serve
as President, Chief Executive Officer, and as a member of the Board of the
Employer. The Employee agrees to devote all of his business time and efforts to
the performance of his duties. The Employee shall at all times report to, and
his activities shall at all times be subject to, the direction and control of
the Board. The Employee shall exercise such powers and comply with such
directions and duties in relation to the business and affairs of the Employer as
may from time to time be vested in or requested of him, and shall not engage in
any other business activity, whether or not for profit, without the written
authorization of the Board. If Employee shall be elected to other offices of the
Employer or any of its affiliates, he shall serve in such positions without
further compensation than provided for in this Agreement.
 
2. Term. The Term of this Agreement shall commence on May 10, 2007 (May 10 being
the “Effective Date”) and end on the day preceding the fourth anniversary of the
Effective Date (that four year period, and any extensions thereof, being the
“Term”), unless terminated sooner in accordance with the provisions of this
Agreement. On each anniversary of the Effective Date, commencing with the fourth
anniversary of the Effective Date, the Term shall be automatically extended for
an additional year unless the Employer or the Employee gives written notice to
the other, at least 180 days prior to such anniversary, that the Employer or the
Employee does not concur in such extension.
 
 3. Compensation. The Employer agrees to pay the Employee an annual Base Salary
of $600,000 in the first year of the Term. The Board or the Compensation
Committee will review the Base Salary no less than annually during the Term, and
increase the Base Salary so that it is no less than $633,000 in the second year
of the Term, no less than $667,000 in the third year of the Term, and no less
than $700,000 in the fourth year of the Term. In the annual salary review, the
Board or Compensation Committee may also compensate the Employee for increases
in the market value of the Employee's duties and responsibilities and may
provide for performance or merit increases. The Base Salary of the Employee and
his Target Bonus shall not be decreased at any time during the Term from the
amount then in effect, unless the Employee otherwise agrees in writing. The Base
Salary shall be payable to the Employee in accordance with the Employer’s
payroll system, as determined by the Employer, but not less frequently than
monthly. All payments and benefits in this Agreement shall be subject to all
applicable federal, state and local withholding, payroll and other taxes.
 
Participation in discretionary bonuses, retirement and other employee benefit
plans and fringe benefits shall not reduce the Base Salary payable to the
Employee under this Section 3.
 
4. Target Bonuses. Employee will be entitled to a guaranteed cash bonus for 2007
of $400,000, provided that Employee commences employment no later than May 15,
2007. In the event Employee commences employment subsequent to May 15, 2007,
such 2007 bonus shall be pro-rated so that Employee is paid one-twelfth (1/12)
of said amount for each full month of service completed during calendar year
2007. Said bonus shall be paid upon completion of the Employer’s annual audit,
but in no event later than April 1, 2008. Beginning with calendar year 2008, the
Employee is also eligible to receive an annual discretionary target bonus of no
less than 66.67% of that year’s Base Salary (the “Target Bonus”). In the third
year of the Term the Target Bonus shall be no less than 75% of that year’s Base
Salary. In the fourth year of the Term the Target Bonus shall be no less than
100% of that year’s Base Salary. Such Target Bonus, if any, shall be based on
the Employee’s achievement of certain goals and objectives to be determined by
the Board in consultation with the Employee in the first quarter of each
calendar year or otherwise as practical and paid upon completion of the
Employer’s annual audit for the year of the Target Bonus.
 
5. Stock Grant, Stock Option Grant, Employee Benefit Plans. 
 
(a) On the Effective Date, Employer shall grant Employee 300,000 shares of the
Employer’s restricted stock (the “Signing Bonus”), subject to the terms and
conditions of the Subscription Agreement annexed hereto as Appendix A, which
Signing Bonus shall vest in full on the day Employee commences employment.
 
(b) On the Effective Date, subject to the terms and conditions of the Stock
Option Agreement annexed hereto as Appendix B, the Employee shall be granted the
right to purchase 1,000,000 shares of the Employer's Common Stock (the “Stock
Option Grant”), which options shall vest equally as follows:
 
20% on the Effective Date;
 
an additional 20% on January 1, 2008;
 
an additional 20% on January 1, 2009;
 
an additional 20% on January 1, 2010;
 
the final 20% on January 1, 2011.
 
(c) The per share exercise price for Employee’s Stock Option Grant will be
determined by the average closing price of a share of the Employer’s Common
Stock for the five (5) trading days immediately prior to the Effective Date.


(d) The Signing Bonus and the Stock Option Grant referred to in this Section 5
are made pursuant to NASDAQ Rule 4350(i)(1)(A)(iv) (the “NASDAQ Exception”) as
an inducement material to the Employee’s entering into employment with the
Employer and are approved by the Employer’s independent compensation committee.
Following the issuance of these grants in reliance on this NASDAQ Exception,
Employer will disclose in a press release the material terms of the grants,
including the recipient of the grants and the number of shares and options
involved.
 
(e) The above Stock Option Grant pursuant to the NASDAQ Exception shall vest in
its entirety on the date that any of the following occur: (i) the Employer
terminates the Employee’s employment without Cause; (ii) the Employee voluntary
terminates his employment for Good Reason; (iii) a Change in Control; (iv) the
Employer or the Employee gives written notice that it or he does not concur to
an extension of the Term; (v) the Employee’s death, or (vi) the Employee becomes
Totally Disabled (as those capitalized terms are defined below).
 
 
(f) Each portion of the option contained in the above Stock Option Grant shall
be exercisable for five (5) years after that portion of the option has vested,
unless sooner terminated as set forth in this Agreement.
 
(g) In addition to the foregoing, the Employee may participate during the Term
in any other plan or arrangement of the Employer relating to stock options,
stock purchases, pension, thrift, profit sharing benefits, other benefits under
qualified or non-qualified deferred compensation plans, group life insurance,
medical coverage, education or any other employee benefits that the Employer in
its sole discretion may adopt and elect to make available for the benefit of the
employees.
 
(h) The Employer fully reserves its rights to change, modify or discontinue any
of its stock purchase, retirement, or employee benefit plans at any time during
the Term in its sole and absolute discretion, and in accordance with applicable
law, however any such change, modification or discontinuance shall not
materially adversely affect any Equity that has been granted to Employee,
whether or not such Equity has vested.             6. Vacations. The Employee
shall be entitled to an annual paid vacation of four (4) weeks per year during
each year of the Term. The timing of paid vacations shall be scheduled in a
reasonable manner by the Employee.
 
7. Termination of Employment.
 
The Employee’s employment with the Employer may terminate as follows (and the
last day of employment shall be the “Termination Date”):
 
(A) termination by the Board of the Employer either (i) for Cause (as defined in
Section 7(a)(iii) below) or (ii) without Cause;
 
(B) termination by the Employee either for (i) Good Reason (as defined in
Section 7(b) below) or (ii) without Good Reason;
 
(C) death or Total Disability of the Employee, or
 
(D) non-concurrence in the automatic extension of the Term.
 
(a) Termination by the Board.
 
(i) The Board may terminate the Employee’s employment at any time, but any
termination by the Employer other than termination for Cause (as defined in
Section 7(a)(iii) below) shall not prejudice the Employee’s right to receive
compensation and other benefits under this Agreement, except as otherwise stated
in this Agreement. In the event of a termination for Cause, the Employee shall
have no right to receive payment, compensation or other benefits, except that
the Employee’s entitlement to indemnification under Paragraph 13 of the
Agreement, entitled “Indemnification”, is unaffected by any termination of
employment except for a termination for Cause related to the claim with respect
to which indemnification is sought. Where the Employer terminates the employment
of the Employee other than for Cause, the Employer shall, after the Termination
Date, continue to be subject to any obligations to the Employee under this
Agreement and under any employee benefit plan in which the Employee is then a
participant, except as otherwise provided in this Agreement.
 
  (ii) In the event that the Employee’s employment ceases by reason of the
Employer’s termination of the Employee’s employment during the Term other than
for Cause, or if the Employee voluntarily resigns for a Good Reason, or as a
result of the Employee’s death or Total Disability, or, if either party provides
the other party with written notice of the party’s non-concurrence in the
automatic extension of the Term, as set forth in Section 2 of this Agreement,
then (A) all unvested options, restricted stock and other equity (options,
restricted stock and other equity are, collectively, “Equity”) that has
previously been granted to Employee shall vest on the Termination Date; any
restrictions that had been placed on Equity shall lapse and the Equity shall be
freely transferable; (B) the Employer shall, in lieu of the obligation to pay
Employee compensation and other benefits under this Agreement, make severance
payments to the Employee in an aggregate amount that is equal to the Employee's
then current annual cash compensation consisting of Base Salary, Target Bonus
and discretionary bonus, multiplied by a factor depending on the circumstances,
as set forth below. Base Salary, Target Bonus and discretionary bonus, are
collectively referred to as the “Aggregate Amount”. The Target Bonus shall be
valued as if Employee had achieved 100% of his goals for the year in which the
Termination Date occurs. The discretionary bonus shall be based on the amount of
any discretionary bonus paid for the year preceding the year in which the
Termination Date occurs. The severance payments shall not include the value of
the Signing Bonus, or the value of the initial Stock Option Grant, or gains
realized from the sale of restricted stock or from the sale of stock obtained
through the exercise of stock options. The Aggregate Amount shall be multiplied
by a factor of 1.5 (one point five) and the product shall be paid to Employee
over a period of eighteen months (collectively, the "Severance Payments")
beginning immediately following the Termination Date, except that if the Term
expires because the Employee has provided the Employer with written notice of
non-concurrence in the extension of the Term as set forth in Section 2, the
Aggregate Amount shall be multiplied by a factor of 1 (one) and shall be paid to
Employee over a period of eighteen months beginning immediately following the
Termination Date. The Severance Payments shall be paid in equal monthly
installments according to the Employer’s normal payroll practices then in
effect. Except for the expiration of this Agreement as a result of the
Employee’s non-concurrence in the extension of the Term, the Severance Payments
under this Section 7(a)(ii) shall not be reduced by any direct or indirect
compensation which the Employee may receive for other employment with another
employer after the Termination Date. The Employee shall continue to receive
health insurance benefits during any period which the Employee receives
Severance Payments (unless comparable health care coverage becomes available to
Employee from a new employer). The Employee shall thereafter be entitled to
statutory benefit continuation rights in accordance with COBRA (or a state law
equivalent), provided Employee makes the appropriate voluntary contribution
payments and subject to applicable law and the requirements of the Employer’s
health insurance plans then in effect. The Employer shall have no obligation to
make any contributions to any retirement plan applicable to the Employee after
the Termination Date except as may be required by such applicable plan. The
Employee shall be entitled to keep contributions made by the Employer to the
retirement plan on the Employee’s behalf prior to the Termination Date which
have vested or for which the Employee is otherwise eligible in accordance with
the written terms of the plan documents governing such retirement plan. The
Employer shall have no obligation to make the Severance Payments set forth in
this Section unless the Employee fully complies with his obligations under this
Agreement, including, but not limited to, his obligations under Sections 8 and 9
of this Agreement.
 
Notwithstanding anything stated herein to the contrary, and for purposes of
clarity, should the Employer terminate the employment of the Employee for Cause,
or should the Employee voluntarily terminate employment without Good Reason, the
Employee shall not be entitled to receive Severance Payments.  
 
(iii) References in this Agreement to “termination for Cause” shall mean
termination on account of acts or omissions of the Employee which constitute
Cause as defined below. Any determination with respect to a termination for
Cause shall require the approval of the Board of the Employer after the Employee
has been given written notice of the facts and circumstances that may constitute
Cause and the Employee and his counsel have had an opportunity to meet with the
Board concerning the allegation of facts and circumstances that may constitute
Cause. “Cause” shall mean any of the following:
 
(A) Employee’s conviction of a felony,
 
(B) Employee’s theft from the Employer,
 
(C) Employee’s breach of fiduciary duty involving personal profit,
 
(D) sustained and continuous conduct by the Employee which adversely affects the
reputation of the Employer,
 
  (E) Employee’s failure to comply with lawful directions of the Board that is
not remedied within a reasonable period of time after receipt of written notice
from the Board specifying such failure.
 
Notwithstanding the foregoing, no “Cause” for termination shall be deemed to
exist with respect to Employee’s act or failure to act as described in clauses
(D) or (E) above, unless the Employer shall have given written notice to
Employee setting forth the act or failure to act of Employee that gives rise to
the “Cause” and, within a period of time of thirty days after receiving such
notice, Employee shall not have cured the act or failure to act which gives rise
to such “Cause.”
 
(b) Termination by the Employee.
 
The Employee may terminate his employment under this Agreement prior to the end
of the Term of this Agreement for (i) Good Reason, or (ii) as approved by the
Board. In the event that the Employee terminates his employment without Good
Reason, the Employee shall have no right to receive compensation or other
benefits, including payment of legal fees and expenses incurred (with exception
of paragraph 13), for any period after the Termination Date except as otherwise
required by law.
 
The Employee’s entitlement to indemnification under Paragraph 13 of the
Agreement, entitled “Indemnification”, is unaffected by any termination of
employment except for a termination for Cause related to the claim with respect
to which indemnification is sought.   
 
References in this Agreement to “Good Reason” shall mean resignation on account
of acts or omissions of the Employer which constitute Good Reason as defined
below. Any voluntary resignation for Good Reason shall be communicated to the
Employer by a Notice of Resignation for Good Reason. A “Notice of Resignation
for Good Reason” shall mean a written notice which: (i) sets forth the specific
separation provision in this Agreement relied upon; (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for Employee’s voluntary resignation for Good Reason; and
(iii) if the Date of Resignation for Good Reason (as defined below) is other
than the date of receipt of such Notice, specifies the Date of Resignation for
Good Reason. The Employer shall have thirty (30) days from the receipt of such
Notice to cure the specific basis cited in the Notice of Resignation for Good
Reason. The failure by Employee to set forth in the Notice of Resignation for
Good Reason any fact or circumstance which contributes to a showing of Good
Reason shall not constitute a waiver of any rights of Employee hereunder and
shall not preclude Employee from asserting such fact or circumstance in
enforcing Employee’s rights against the Employer. For this purpose, the Date of
Resignation for Good Reason shall mean the date of receipt of the Notice of
Resignation or any later date specified therein or as agreed between the
Employer and the Employee. “Good Reason” shall mean any of the following:
 
(A) any material diminution in Employee’s duties, title, authority or reporting
line, or failure to reappoint or reelect Employee to the Board;
 
(B) a reduction in or failure to pay compensation when due;
 
(C) a Change in Control (as defined below);
 
(D) the Employee’s benefits under any employee benefit or welfare plan are
reduced to less (subject to Employer’s right to provide equivalent benefits in
cash or otherwise in kind) than the benefits of 90% of the Employer’s employees
under any employee benefit or welfare plan, or, unless such reduction is
initiated by the Employee or approved by the Employee in his capacity as a
member of the Board;
 
(E) the Employee is reassigned, without his consent, to a principal work place
which is more than 50 miles from either the Employer’s headquarters in Hudson,
New Hampshire, or such new location is more than 50 miles from the Westchester
County Airport, White Plains, New York 10604.
 
(c) Death and Disability.
 
The Employee’s employment under this Agreement may also be terminated by the
Employer prior to the end of the Term of this Agreement in the event of the
Employee’s death or upon the Employee becoming “Totally Disabled.” For purposes
of this Agreement, “Totally Disabled” shall mean such situation where the
Employee, because of his injury (the “Injury”) or sickness (the “Sickness”), is
unable to perform the material duties of his regular occupation for six
consecutive months in any twelve month period. In addition to the Severance
Payments described in Section 7(a)(ii), in the event of the termination of
Employee’s employment as a result of his death, the Employee’s immediate family
shall be receive continuation of health and medical benefits at the Employer’s
expense for eighteen (18) months from the Termination Date.
 
(d) The Employer shall have no obligation to make the payments set forth herein
if the Employee is in material breach of the Employee’s obligations under this
Agreement. As a condition to receiving the Severance Payments, the Employee or
his Estate shall, as soon as practicable, execute a general release of claims in
favor of the Employer, its current and former parents, subsidiaries,
subdivisions, divisions, shareholders, Board, affiliated entities and persons,
and the current and former directors, officers, employees and agents of the
Employer, in a form reasonably acceptable to the Employee and the Employer which
does not impose upon Employee any post-employment obligations in addition to
those contained herein (the “Release”).
 
8. Confidential Information and Non-Competition.
 
(a) “Confidential Information” shall mean trade secrets or confidential
information relating to the Employer, its customers, affiliates and their
respective businesses, including, but not limited to, the identity of the
Employer’s customers; the entity of distributors and suppliers of the Employer;
the identity of representatives responsible for entering into contracts with the
Employer; specific customer, distributor and supplier needs and requirements;
the details of contracts and proposals between the Employer and its customers,
distributors and suppliers; selling and marketing strategies, prices, costs and
profit margins; the names, addresses and other contact information of purchasing
agents, vendors or other entities; purchasing techniques, methods, procedures
and processes; manufacturing and production techniques, methods, procedures and
processes; other techniques, methodologies and processes used by the Employer in
the conduct of its business; techniques, methods, procedures, know-how,
show-how, prototypes and technical specifications; computer data, software,
software codes, computer models, research projects, data processing and other
programs; production and manufacturing equipment and operating practices;
information with respect to products and product formulae, designs, plans for
future business, new business, products or other developments; new or innovative
ideas, customer proposals, marketing plans and ideas, and future developments or
strategies; information pertaining to research and development, acquisitions or
divestitures, marketing and sales, cost cutting, revenue generation, or other
matters concerning the Employer’s planning and strategy; and other nonpublic
financial and other information of the Employer disclosed to or known by the
Employee as a consequence of or through the Employee’s employment (or other
service relationship) with the Employer (including information conceived,
originated, discovered or developed by the Employee), which information is not
generally known in the relevant trade or industry or public knowledge. The
Employee acknowledges and agrees that the Confidential Information is not
generally known or available to the public, but has been developed, compiled or
acquired by the Employer at its great effort and expense. Confidential
Information can be in any form: oral, written or machine readable, including
electronic files. Confidential Information does not include any information or
“know how” that Employee had prior to the date of this Agreement.
 
(b) The Employee acknowledges and agrees that the Employer is engaged in a
highly competitive business and that its competitive position depends upon its
ability to maintain the confidentiality of the Confidential Information which
was developed, compiled and acquired by the Employer at its great effort and
expense. The Employee further acknowledges and agrees that any disclosure,
divulging, revelation or use of any of the Confidential Information, other than
in connection with the Employer’s business or as specifically authorized by the
Employer, will be highly detrimental to the Employer, and that serious loss of
business and goodwill and pecuniary damage may result therefrom. During the
Employee’s employment with the Employer and thereafter, the Employee shall hold
for the benefit of the Employer, and not for the Employee’s own benefit or
disclosure to third parties, all Confidential Information relating to the
Employer and its business, including all Confidential Information of customers
of the Employer (i) obtained by the Employee during the Employee’s employment
with the Employer and (ii) not otherwise public knowledge or generally known in
the trade or industry. The Employee shall not, without the prior written consent
of the Employer, unless compelled pursuant to the order of a court or other
governmental or legal body having jurisdiction over such matter, communicate or
divulge any such Confidential Information to anyone other than the Employer and
those designated by it. In the event the Employee is compelled by order of a
court or other governmental or legal body to communicate or divulge any such
Confidential Information to anyone other than the Employer and those designated
by it, the Employee shall promptly notify the Employer of any such order and the
Employee shall cooperate fully with the Employer in protecting such information
to the extent possible under applicable law and will only disclose that portion
of the Confidential Information necessary to satisfy any such order.
 
(c) Upon termination of the Employee’s employment with the Employer, or at any
time the Employer requests, all equipment, property, documents, files, records,
notes, memoranda, designs, reports, price lists, cost sheets, prototypes, blue
prints, technical specifications, estimates, databases, home office equipment,
automobiles, computer equipment, computer files, computer programs, plans,
documents and all other property and Confidential Information of the Employer
(including all copies in all forms in the Employee’s possession or control),
whether prepared by the Employee solely or jointly with others, shall be left
with or promptly returned to the Employer and shall at all times be the property
of the Employer.
 
(d) The Employee acknowledges and agrees that competitive products and services
shall be defined to mean non-photographic imaging, computer-to-plate,
direct-to-press, thermal laser or chemistry-free printing plate technology
products and services or any other additional products and services
substantially similar to the products and services designed, conceived,
marketed, distributed or developed by the Employer as may exist at the time of
termination of the Employee’s employment (the “Restricted Activity”). This is a
highly competitive business, and by virtue of the Employee’s position and
responsibilities with the Employer, and the Employee’s access to Confidential
Information, the Employee’s engaging in any business which is directly or
indirectly competitive with the Restricted Activity will cause the Employer
great and irreparable harm. During the period of employment as an officer and/or
employee of the Employer, the Employee will devote his available business time
and best efforts to promoting and advancing the business of the Employer. During
the Term and for the lesser of the Severance Period or any period during which
Employee is subject to post-employment restrictions (the “Restricted Period”),
the Employee agrees that he will not, in any jurisdiction around the world in
which the Employer conducts business, whether alone or as a partner, officer,
director, consultant, agent, employee or stockholder of any Employer or other
commercial enterprise, engage in any business or other commercial activity which
is competitive with the Restricted Activity including related products and
services being designed, conceived, marketed, distributed or developed by the
Employer at the time of termination of such employment, unless written approval
is obtained from the Employer’s Board. If the Employee is terminated for Cause
or resigns without Good Reason, or if the Employee gives notice of
non-concurrence in an extension pursuant to Section 2, the Restricted Period
shall end eighteen months from the Termination Date. If the Employee elects to
resign for Good Reason as a result of a Change in Control, the Restricted Period
shall end twelve months from the date of the Change in Control. If the
Employee’s employment is terminated by the Employer without Cause, or if
Employee resigns for a Good Reason (other than as a result of a Change in
Control), the Restricted Period shall end six (6) months from the Termination
Date. If the Employer gives notice of non-concurrence in an extension pursuant
to Section 2, the Restricted Period shall end on the Termination Date.
 
(e) The Employee acknowledges and agrees that during the course and solely as a
result of the Employee’s employment with the Employer, the Employee has and will
become aware of some, most or all of the customers of the Employer, their names
and addresses, their representatives responsible for engaging the services of
the Employer and their specific needs and requirements. The Employee further
acknowledges and agrees that the loss of such customers will cause the Employer
serious loss of business and will be detrimental to the Employer’s goodwill and
will cause great and irreparable harm. During the period of the lesser of the
Severance Period or the Restricted Period the Employee will not directly or
indirectly either for himself or for any other person or commercial enterprise
(1) divert or take away or attempt to divert or take away, any of the Employer’s
customers or business in existence at the time of termination of such employment
that the Employee had contact with, for whom the Employee performed services
during his employment with the Employer and/or that were made known to the
Employee by the Employer during his employment with the Employer; and/or (2)
solicit or attempt to solicit, ask for, accept, or seek to do business with, for
the purpose or effect of engaging in competition with the Employer, any of the
Employer’s customers or business in existence at the time of termination of such
employment with whom the Employee had contact, for whom the Employee performed
services during his employment with the Employer and/or that were made known to
the Employee by the Employer during his employment, except that this restriction
shall not apply to customers or clients which Employee had contact with prior to
the date of this Agreement.
 
(f) The Employee acknowledges and agrees that during the course and solely as a
result of the Employee’s employment with the Employer, the Employee has and will
become aware of some, most or all of the employees of the Employer, and has and
will acquire knowledge of their qualifications, skills, abilities, salaries,
commissions, benefits and other matters with respect to such employees not
generally known to the public. The Employee further acknowledges and agrees that
any solicitation, luring away or hiring of such employees of the Employer will
cause serious loss of business and will be detrimental to the Employer’s
goodwill and will cause great and irreparable harm. During the Term and for a
period of the lesser of the Severance Period or the Restricted Period, the
Employee will not directly or indirectly either for himself or for any other
person or commercial enterprise (1) solicit or induce any employee to terminate
his employment relationship with the Employer, and/or (2) recruit, attempt to
recruit, hire, or attempt to hire any employee of the Employer other than on
behalf of the Employer.
 
(g) The Employee hereby acknowledges and agrees that the type and periods of
restrictions imposed in Sections 8(a) through 8(f) of this Agreement are fair
and reasonable and are reasonably required for the protection of the Employer’s
Confidential Information and the goodwill associated with the business of the
Employer. Further, the Employee acknowledges and agrees that the restrictions
imposed in Sections 8(a) through 8(f) will not prevent him from obtaining
suitable employment after his employment with the Employer ceases or from
earning a livelihood. The Employee hereby acknowledges, agrees and understands
that he would not be entitled to the Severance Payments (as described in Section
7(a)(ii)) except for his agreement to fulfill his obligations under this
Agreement, including, but not limited to, his obligations under Sections 8(a)
through 8(f) and Section 9 of this Agreement.
 
9. Assignment of Inventions. The Employee expressly understands and agrees that
any and all right or interest he may obtain in any designs, trade secrets,
technical specifications and technical data, know-how and show-how, customer and
vendor lists, marketing plans, pricing policies, inventions, concepts, ideas,
works of authorship, documentation, formulae, data, designs, techniques,
discoveries, improvements or intellectual property rights of any kind or any
interest therein (whether or not patentable or registrable under copyright,
trademark or similar statutes (including, but not limited to, the Semiconductor
Chip Protection Act) or subject to analogous protection) that he, whether alone
or jointly with others, authors, conceives, devises, develops, reduces to
practice, or otherwise obtains during the Employee’s employment with the
Employer, and that (i) relate to or arise out of his employment with the
Employer; (ii) relate to the Employer’s present or planned business or any of
the products or services being designed, conceived, developed, marketed,
manufactured or distributed by the Employer or that may be used in relation
therewith; (iii) result from the use of premises or personal property (whether
tangible or intangible) owned, leased or contracted for or by the Employer; (iv)
result from activities engaged in during the Employer’s time; and/or (v) result
from use of Confidential Information of the Employer whether such use occurred
prior to or during the Employee’s employment with the Employer (the
“Inventions”), are and shall immediately become the sole and absolute property
of the Employer and its assigns, as works made for hire or otherwise, subject to
any rights his former employer may claim in such Inventions.
 
The Employee hereby assigns to the Employer the sole and exclusive right to such
Inventions, subject to any rights his former employer may claim in such
Inventions. The Employee agrees that he will promptly disclose to the Employer
any and all such Inventions, and that, upon request of the Employer, the
Employee will execute and deliver any and all documents or instruments and take
any other action which the Employer shall deem necessary to assign to and vest
completely in the Employer, to perfect trademark, copyright and patent
protection with respect to, or to otherwise protect the Employer’s trade secrets
and proprietary interest in such Inventions. The Employer agrees to pay any and
all copyright, trademark and patent fees and expenses or other costs incurred by
the Employee for any assistance rendered to the Employer pursuant to this
Section.
 
In the event the Employer is unable, after reasonable effort, to secure the
Employee’s signature on any letters, patent, copyright or other analogous
protection relating to an Invention, the Employee hereby irrevocably designates
and appoints the Employer and any of its officers as his agent and
attorney-in-fact, to act for and on his behalf and stead to execute and file any
such application or applications and to do all other lawfully permitted acts to
further the prosecution and issuance of letters patent, copyright or other
analogous protection thereon with the same legal force and effect as if executed
by the Employee. The obligations in this Section shall continue beyond the
termination of the Employee’s employment.
 
10. Change in Control.  
 
(a) (i) If during the Term of this Agreement there is a Change in Control of the
Employer and the Employee exercises his right to resign for Good Reason, then
the Employee shall be entitled to receive a lump sum cash payment as provided in
Section 10(a)(ii) below (the “Additional Payment”) less any Severance Payments
already received under Section 7(a)(ii). The Employer shall have no obligation
to make the Additional Payment set forth in this Section unless the Employee
complies with his obligations under this Agreement, including, but not limited
to, his obligations under Sections 8 and 9 of this Agreement. The Employee
agrees that following a Change in Control, he will, if requested by the Employer
or the successor Employer, agree to remain employed by the successor Employer
for up to six (6) months from the date of the Change in Control, in such
capacity as is reasonably requested by the successor Employer (the “Six Months
Employment Continuation Period”). Compensation received from the successor
Employer for such employment shall not be considered as mitigation or offset of
any obligation of Employer to Employee under this Agreement. Any termination by
the Employer of Employee’s employment, even if for Cause during the Six Months
Employment Continuation Period, or for any act alleged to have occurred during
the Six Months Employment Continuation Period, shall have no effect upon any of
Employee’s Equity or any other benefit or obligation due to Employee from
Employer. The Six Months Employment Continuation Period shall be counted as part
of any Restricted Period. Employee’s compensation for the Six Months Employment
Continuation Period shall be no less than his Base Salary, Target Bonus and
discretionary bonus (if any) for the year immediately preceding the Change in
Control, prorated for the period that Employee is actually employed under the
Six Months Employee Continuation Period.
 
  The Employer shall also make the Additional Payment set forth in this Section
in the event of the Employee’s death or upon Employee becoming “Totally
Disabled” (as described in Section 7(a)(c)) within six (6) months of the date of
a Change in Control.


Unless payment may be made sooner without triggering a tax or penalty under
Section 409A of the Internal Revenue Code, any payment due under this section
10(a)(i) shall be made not later than 2-1/2 months following the end of the year
in which occurs the later of the Change in Control or the first to occur of the
Employee's termination of employment, death or becoming Totally Disabled;
provided, however, that if the Change in Control is not a "change in control"
within the meaning of Section 409A(a)(2)(A)(v) of the Code (as hereinafter
defined), then payment shall be made at the first to occur of any event
following a Change in Control that would permit distribution under Section
409A(a)(2)(A) of the Code.


(ii) Subject to Section 10(b)(iii) hereof, the Additional Payment shall be in an
amount equal to 2.99 times the Employee’s average annual cash compensation (Base
Salary, Target Bonus, discretionary bonus) paid to the Employee by the Employer.
In addition, in the event of a Change in Control, all Equity that has been
granted to the Employee shall immediately vest. In determining the Employee’s
average annual cash compensation to arrive at the amount of the Additional
Payment, the Target Bonus for the year in which the Change of Control occurs
shall be valued as if Employee had achieved 100% of his goals for the year in
which the Change in Control occurs and had been paid that Target Bonus without
pro-ration in that year, and the discretionary bonus for the year in which the
Change of Control occurs shall be valued at the amount of any discretionary
bonus paid for the year preceding the year in which the Change in Control occurs
and, at Employee’s option, treated as if a discretionary bonus had been paid
without pro-ration in the year in which the Change of Control occurs. The
Additional Payment shall not include the value of the Signing Bonus, or the
value of the initial stock option grant or any form of deferred compensation, or
gains realized from the sale of restricted stock or from the sale of stock
obtained through the exercise of stock options. 
 
(iii) To the extent that the payments and benefits provided under this Agreement
and benefits provided to, or for the benefit of, the Employee, under any other
Employer plan or agreement (such payments or benefits collectively referred to
as the "Payments") would be subject to the excise tax (the "Excise Tax") imposed
under Section 4999 of the Internal Revenue Code of 1986, as amended (the
"Code"), the Employee may direct the Employer to reduce the Payments to the
extent necessary so that no Payment to be made or benefit to be provided to the
Employee shall be subject to the Excise Tax. If the Employee elects not to
direct Employer to reduce the Payments, Employee shall be responsible for paying
his own Excise Tax.
 
(b) A “Change in Control” of the Employer, for purposes of this Agreement, shall
be deemed to have taken place (A) if as the result of, or in connection with,
any cash tender or exchange offer, merger, or other business combination, sale
of assets or contested election, or any combination of the foregoing
transactions, the persons who were directors of the Employer within twelve
months before such transaction shall cease to constitute a majority of the Board
of the Employer or any successor entity; (B) the consummation of a merger or
consolidation of the Employer, with or into another entity or any other
corporate reorganization, if more than 50% of the combined voting power of the
continuing or surviving entity's issued shares or securities outstanding
immediately after such merger, consolidation or other reorganization is owned by
persons who were not shareholders of the Employer immediately prior to such
merger, consolidation or other reorganization; (C) the sale, transfer or other
disposition of all or substantially all of the Employer’s assets  
 
(c) The Employer shall have no obligation to make the payments set forth herein
if the Employee is in material breach of the Employee’s obligations under this
Agreement. The Employee shall be obligated to execute a Release as a condition
to receiving the payments set forth in this Section.
 
11. Remedies. The Employee acknowledges and agrees that compliance with the
covenants set forth in this Agreement is necessary to protect the business and
goodwill of the Employer and that any breach of Sections 8 through 9 of this
Agreement will result in irreparable and continuing harm to the Employer, for
which money damages will not provide adequate relief. Accordingly, in the event
of any breach or anticipatory breach of Sections 8 or 9 by the Employee, the
Employer and the Employee agree that the Employer shall be entitled to the
following particular forms of relief as a result of such breach, in addition to
any remedies otherwise available to it at law or equity: injunctions, whether
temporary, preliminary or permanent, enjoining or restraining such breach or
anticipatory breach, and the Employee hereby consents to the issuance thereof
forthwith and without bond by any court of competent jurisdiction.
 
12. Expenses; Automobile Allowance.
 
(a) The Employee is authorized to incur, during the Term of this Agreement,
reasonable expenses for promoting the business of the Employer, including
without limitation expenses for entertainment, travel and similar items. The
Employer will promptly reimburse the Employee for all such expenses, upon the
presentation by the Employee, from time to time, of an itemized account of such
expenses.
 
(b) During the Term of this Agreement, the Employer shall provide Employee with
an automobile allowance of $1000 per month.


(c)  The parties acknowledge that the Employee shall be required to travel
extensively in connection with the business of the Employer. Employee shall be
reimbursed for such expenses upon production of reasonable documentation of such
expenses.


13. Indemnification. Except as otherwise set forth on this Agreement, the
Employer shall indemnify and defend the Employee to the fullest extent permitted
under Delaware law (including without limitation the Delaware Corporation law
and the Employer’s Certificate of Incorporation) from and against any expenses,
judgments, fines, penalties and amounts paid in settlement and actually and
reasonably incurred by the Employee in connection with any proceeding in which
the Employee was or is made party or was or is involved by reason of the fact
the Employee was or is a director, officer or employed by the Employer, and
shall be represented by Employer’s counsel. In the event of a real or threatened
conflict of interest which makes it inadvisable or precludes Employer’s counsel
from also representing Employee, Employer shall advance to Employee’s attorneys
such reasonable fees, expenses of investigation and preparation and fees and
disbursements of the Employee's accountants or other experts and such other
funds as are reasonably required. Employee will cooperate with Employer in the
defense or prosecution of any action to the extent permissible.
 
14. Successors and Assigns; Assumption by Successors. All rights hereunder shall
inure to the benefit of the parties hereto, their personal or legal
representatives, heirs, successors or assigns. This Agreement may not be
assigned or pledged by the Employee. The Employer will require any successor
(whether direct or indirect, by purchase, assignment, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Employer in any consensual transaction or in any Change in Control expressly to
assume this Agreement and to agree to perform hereunder in the same manner and
to the same extent that the Employer would be required to perform if no such
succession had taken place. References herein to the Employer will be understood
to refer to the successor or successors of the Employer, respectively.
 
15. Other Contracts. The Employee shall not, during the Term have any other paid
employment (other than with a subsidiary or affiliate of the Employer), except
with the prior approval of the Board.
 
16. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter contained herein, and supersedes
all prior employment agreements and understandings, whether written or oral,
except for the Employer’s Code of Business Conduct and Ethics, Corporate
Communications Disclosure Policies and Insider Trading Statement. No alteration
or variation of the terms of this Agreement can be valid unless made in writing
and signed by both parties, wherein specific reference is made to this
Agreement.
 
17. Section Headings. The section headings used in this Agreement are included
solely for convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.
 
18. Severability. Each promise and provision contained in this Agreement shall
be enforceable independently of every other promise and provision in this
Agreement. If any provision contained in this Agreement is determined to be
partially or totally invalid or unenforceable in any respect, such determination
shall not affect any other provision of this Agreement, but this Agreement shall
be considered divisible as to such provision which shall become null and void,
leaving the remainder of this Agreement in full force and effect.
 
19. Governing Law. This Agreement shall be governed by the laws of the United
States where applicable and otherwise by the laws of the State of New Hampshire,
without giving effect to the conflicts of laws principles thereof.
 
20. Arbitration of Disputes and Jury Waivers.
 
(a) The parties hereto agree to arbitrate any dispute, claim, or controversy
("claim") against each other arising out of the cessation of the Employee’s
employment, any claim of unlawful discrimination or harassment that might or did
arise during or as a result of the Employee’s employment which could have been
brought before an appropriate government administrative agency or in an
appropriate court, including but not limited to claims of age discrimination
under the Age Discrimination in Employment Act of 1967, as amended, as well as
any claim or controversy arising under this Agreement. The Arbitration shall be
arbitrated by one arbitrator in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association. The
decision or award of the arbitration shall be final and binding upon the
parties. Any arbitral award may be entered as a judgment or order in any court
of competent jurisdiction. Any claims under Sections 8 and 9 of this Agreement
shall not be subject to arbitration, but shall be subject to the remedies set
forth in Section 11 hereof.


(b) If for any reason this arbitration provision is declared unenforceable, the
Employee agrees to waive any right he may have to a jury trial with respect to
any dispute or claim against the Employer relating to this Agreement, his
employment, termination or any terms and conditions of employment, including,
but not limited to claims of age discrimination under the Age Discrimination in
Employment Act of 1967, as amended.
 
21. Conflicting Agreement. Employee hereby represents and warrants to the
Employer that his entering into this Agreement, and the obligations and duties
undertaken by him hereunder, will not conflict with, constitute a breach of, or
otherwise violate the terms of, any other employment or other agreement to which
he is a party, except to the extent any such conflict, breach or violation under
any such agreement has been disclosed to the Employer in advance of the signing
of this Agreement. Employee has provided Employer with a copy of the Eastman
Kodak Company Executive Special Employee’s Agreement as required by said
agreement.
 
22. Representation by the Employer. The Employer represents that (i) the
execution of this Agreement and the provision of all benefits and grants
provided herein have been duly authorized by the Employer, including, where
necessary, by the Board and its Compensation Committee, (ii) to the best of its
knowledge, the execution, delivery and performance of this Agreement does not
violate any law, regulation, order, decree, agreement, plan or corporate
governance document of the Employer, and (iii) upon the execution and delivery
of this Agreement, it shall be the valid and binding obligation of the Employer
enforceable in accordance with its terms.
 
23. IRC Section 409A. If any provision of this Agreement contravenes Section
409A of the Internal Revenue Code or any regulations or guidance promulgated
thereunder or could cause Employee to incur any tax, interest or penalties under
Section 409A of the Code, the parties agree to modify such provision to (i)
comply with, or avoid being subject to, Section 409A of the Code, or to avoid
the incurrence of additional taxes, interest and penalties under Section 409A,
and/or (ii) maintain, to the maximum extent practicable, the original intent and
economic benefit to employee of the applicable provision without violating the
provisions of Section 409A of the Code.


24. Notice. Any Notice required to be given under this Agreement shall be to the
Employer at its principal place of business and to the Employee at such address
as he shall direct, and to their representatives:
 
If to the Employer:
 
Dr. Lawrence Howard 
535 Fifth Avenue, 14th floor  
New York, NY 10017 
212-644-9797 
lhoward@hudsonptr.com
 
If to the Employee:
McCarter & English, LLP 
245 Park Avenue 
New York, NY 10167      
Attn: Steven Eckhaus, Esq.        
212 609 6800        
seckhaus@mccarter.com
 
[Signature page to follow.]
 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have knowingly and voluntarily executed this
Agreement this 10th day of May, 2007.
 
PRESSTEK, INC. (the “Employer”)




By:  /s/ John W. Dreyer
John W. Dreyer
Chairman of the Board of Directors




/s/ Jeffrey Jacobson

Jeffrey Jacobson
(the “Employee”) 

 

--------------------------------------------------------------------------------


 
Appendix A
May 10, 2007




Presstek, Inc.
55 Executive Drive
Hudson, NH 03051


Attn: Jeffrey Cook, Chief Financial Officer


Ladies and Gentlemen:


The undersigned Subscriber (the “Subscriber”) hereby subscribes to the immediate
acquisition of 300,000 shares of common stock, $0.01 par value (“Common Stock”),
of Presstek, Inc., a Delaware corporation (the “Company”). The shares are being
issued to the Subscriber in consideration of the Subscriber’s agreement to act
as the Company’s Chief Executive Officer pursuant to that certain employment
agreement between the Company and the Subscriber executed contemporaneously with
this Agreement and are made pursuant to NASDAQ Rule 4350(i)(1)(A)(iv) (the
“NASDAQ Exception”) as an inducement material to the Subscriber entering into
employment with the Company and are approved by the Company’s independent
compensation committee. Following the issuance of these shares in reliance on
this NASDAQ Exception, the Company will disclose in a press release the material
terms of the grant, including the recipient of the grant and the number of
shares involved. The shares, when issued, shall be fully vested, fully paid and
non-assessable and properly issued as a matter of law. Such shares of Common
Stock are referred to herein as the “Securities.”


In connection with the issuance of the Securities to the Subscriber, the
Subscriber acknowledges, warrants and represents to and agrees with the Company
as follows:


1. The Subscriber is acquiring the Securities for investment for his own account
and without the intention of participating, directly or indirectly, in a
distribution of the Securities, and not with a view to resale or any
distribution of the Securities, or any portion thereof.


2. The Subscriber has such knowledge and experience in financial and business
matters that he is capable of evaluating the merits and risks of this
investment. The Subscriber has consulted with his own professional
representatives as he has considered appropriate to assist in evaluating the
merits and risks of this investment. The Subscriber has carefully reviewed all
of the Company’s filings with the Securities and Exchange Commission. The
Subscriber has had access to and an opportunity to question the officers of the
Company, or persons acting on their behalf, with respect to publicly available
material information about the Company, and, in connection with the evaluation
of this investment, has, to the best of his knowledge, received all information
and data with respect to the Company that the Subscriber has requested and which
is necessary to enable the Subscriber to make an informed decision regarding the
purchase of the Securities. The Subscriber is acquiring the Securities based
solely upon his independent examination and judgment as to the prospects of the
Company.


3. The Securities were not offered to the Subscriber by means of publicly
disseminated advertisements or sales literature.


4. The Subscriber acknowledges that an investment in the Securities is
speculative and involves significant risk and the Subscriber may have to
continue to bear the economic risk of the investment in the Securities for an
indefinite period.


5. The Subscriber acknowledges that the Securities are being sold to the
Subscriber without registration under any state or federal law requiring the
registration of securities for sale, and accordingly will constitute “restricted
securities” as defined in Rule 144 of the U.S. Securities and Exchange
Commission. Consequently, the transferability of the Securities is restricted by
applicable United States Federal and state securities laws.


6. In consideration of the acceptance of this subscription, the Subscriber
agrees that the Securities will not be offered for sale, sold or transferred by
the Subscriber other than pursuant to (i) an effective registration under the
Securities Act of 1933, as amended (“the Act”), an exemption available under the
Act or a transaction that is otherwise in compliance with the Act; and (ii) an
effective registration under the securities law of any state or other
jurisdiction applicable to the transaction, an exemption available under such
laws, or a transaction that is otherwise in compliance with such laws.


7. The Subscriber understands that no U.S. federal or state agency has passed
upon the offering of the Securities or has made any finding or determination as
to the fairness of any investment in the Securities.


8. The Subscriber agrees not to disclose or use any information provided to the
Subscriber by the Company or any of its agents in connection with the purchase
of the Securities, except for the purpose of evaluating an investment in the
Securities.


9. The residence address of the Subscriber is as set forth below.


10. The Subscriber is an “accredited investor” as defined in Appendix A-1 hereto


11. The Subscriber agrees to indemnify and hold harmless the Company and its
officers, directors, employees and agents from and against any and all costs,
liabilities and expenses (including attorneys’ fees) arising out of or related
in any way to any breach of any representation or warranty contained herein. The
Company agrees to indemnify and hold harmless the Subscriber from and against
any and all costs, liabilities and expenses (including attorneys’ fees) arising
out of or related in any way to any breach of any representation or warranty
contained herein.




12. The Company has the right, in its sole discretion, to accept or reject this
subscription.




ACCEPTANCE OF SUBSCRIPTION
SUBSCRIBER
   
Presstek, Inc.
_/s/ Jeffrey Jacobson_______
 
Name: Jeffrey Jacobson
   
By: /s/ Jeffrey Cook      
Address:
Jeffrey Cook, Chief Financial Officer
   
_______________________________
 
_______________________________
Dated: May 10, 2007
__________________________
   


--------------------------------------------------------------------------------





APPENDIX A-1


An “Accredited Investor” within the meaning of Regulation D under the Securities
Act of 1933 includes the following:


Organizations


(1) A bank as defined in section 3(a)(2) of the Act, or any savings and loan
association or other institution as defined in section 3(a)(5)(A) of the Act,
whether acting in its individual or fiduciary capacity; a broker or dealer
registered pursuant to section 15 of the Securities Exchange Act of 1934;
insurance company as defined in section 2(13) of the Act; an investment company
registered under the Investment Company Act of 1940 or a business development
company as defined in section 2(a)(48) of that act; a Small Business Investment
Company licensed by the U.S. Small Business Administration under section 301(c)
or (d) of the Small Business Investment Act of 1958; an employee benefit plan
within the meaning of Title I of the Employee Retirement Income Security Act of
1974, if the investment decision is made by a plan fiduciary, as defined in
section 3(21) of such act, which is either a bank, savings and loan association,
insurance company, or registered investment adviser, or if the employee benefit
plan has total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are accredited investors.


(2) A private business development company as defined in Section 202(a)(22) of
the Investment Advisers Act of 1940.


(3) A trust (i) with total assets in excess of $5,000,000, (ii) not formed for
the specific purpose of acquiring the Securities, (iii) whose purchase is
directed by a person who, either alone or with his purchaser representative, has
such knowledge and experience in financial and business matters that he is
capable of evaluating the merits and risks of the proposed investment.


(4) A corporation, business trust, partnership, or an organization described in
section 501(c)(3) of the Internal Revenue Code, which was not formed for the
specific purpose of acquiring the Securities, and which has total assets in
excess of $5,000,000.


(5) An entity, all of whose equity owners are “accredited investors”, as defined
herein.


Individuals




(6) Individuals with income from all sources for each of the last two full
calendar years whose reasonably expected income for this calendar year exceeds
either of:
(i) $200,000 individual income; or
(ii) $300,000 joint income with spouse.


NOTE: Your "income" for a particular year may be calculated by adding to your
adjusted gross income as calculated for Federal income tax purposes any
deduction for long term capital gains, any deduction for depletion allowance,
any exclusion for tax exempt interest and any losses of a partnership allocated
to you as a partner.


(7) Individuals with net worth as of the date hereof (individually or jointly
with your spouse), including the value of home, furnishings, and automobiles, in
excess of $1,000,000.


(8) Directors, executive officers or general partners of the Issuer.

